DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/16/2021 has been entered.
The RCE incorporates by reference the after-final amendment dated 11/22/2021. The after-final amendment has been entered as part of the RCE.

Specification
The disclosure is objected to because of the following informalities. Appropriate correction is required.
In page 23, ¶ [0058] of the Specification, there are a couple instances of “10MHzand” but should be corrected to read as --10MHz and-- (see annotated Specification page 23 below).




Claim Objections
Claim 19 is objected to because of the following informalities. Appropriate correction is required.
Claim 19 recites “the first ultrasound array” in line 13 but this appears to be mistake and should be corrected to read as --the second ultrasound array--.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a) and 112(b):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of the first and second paragraphs of pre-AIA  35 U.S.C. 112:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 19 and 21-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 19 has been rejected under §112(b) as discussed below because the limitation(s) of “a first ultrasound transducer array disposed towards a proximal portion of the flexible elongate member […]; and a second ultrasound transducer array disposed towards the distal portion of the flexible elongate member” is/are indefinite. If this limitation is construed to mean that (a) the first ultrasound transducer array is disposed near, close to, or at the proximal portion of the flexible elongate member and that the second ultrasound transducer array is disposed near, close to, or at the distal portion of the flexible elongate member (i.e., the first and second ultrasound transducer arrays are disposed near, close to, or at opposites end portions of flexible elongate member, the former at the proximal portion while the latter at distal portion), or otherwise mean that (b) the first ultrasound transducer array faces toward (i.e., in the direction of) the proximal portion of the flexible elongate member and that the second ultrasound transducer array faces toward (i.e., in the direction of) the distal portion of the flexible elongate member, the Application as originally filed (including the Specification, Drawings, and claims as originally filed) does not appear to support the limitation(s) in question in accordance with the aforementioned interpretations.
Regarding interpretation (a): The first and second transducer arrays, as disclosed in the Application as originally filed, do not appear to be disposed near, close to, or at opposite ends of flexible elongate member, let alone the former disposed near, close to, or at the proximal portion while the latter disposed near, close to, or at the distal portion; 
Otherwise, regarding interpretation (b): The first ultrasound transducer array does not appear to face toward (i.e., in the direction of) the proximal portion of the flexible elongate member; further, the second ultrasound transducer array does not appear to face toward (i.e., in the direction of) the distal portion of the flexible elongate member; rather, the first and second ultrasound transducer arrays appear to face radially outward.

Claims 2, 19, and 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, there is insufficient antecedent basis for the term “the plurality of signal lines” in line 5 of the claim. It is unclear whether this refers to the recitation of “a plurality of signal lines” recited in line 5 of claim 1, or otherwise refers to “a plurality of signal lines” recited in line 3 of claim 2. Otherwise, it is unclear whether these are the same signal lines, or different signal lines.
In accordance with compact prosecution (see MPEP 2173.06) the limitation in question is being construed as referring to broadly one or the other or both of the aforementioned “a plurality of signal lines”.

Claim 19 recites in part “a first ultrasound transducer array disposed towards a proximal portion of the flexible elongate member […]; and a second ultrasound transducer array disposed towards the distal portion of the flexible elongate member”. 
One ordinary meaning of the word “toward”/“towards” is in the direction of (e.g., “driving toward town” means driving in the direction of town). However, the word “towards” is used in the claim in conjunction with the word “disposed” seemingly to describe where (i.e., what location/position) the first and second ultrasound transducer arrays are disposed, leading to confusion as to what the limitation in question means because a direction (e.g., towards a proximal portion or towards the distal portion) is not a position/location.
Did applicant mean to instead claim that the first ultrasound transducer array is disposed near, close to, or at the proximal portion of the flexible elongate member and that the second ultrasound transducer array is disposed near, close to, or at the distal portion of the flexible elongate member? Otherwise, did applicant mean to instead claim that the first ultrasound transducer array faces toward (i.e., in the direction of) the proximal portion of the flexible elongate member and that the second ultrasound transducer array faces toward (i.e., in the direction of) the distal portion of the flexible elongate member? Otherwise, did applicant mean to instead claim that the first ultrasound transducer array is disposed closer to the proximal portion of the flexible elongate member than the second ultrasound transducer array (i.e., the distance between the first ultrasound transducer array and the proximal portion of the flexible elongate member is less than the distance between the second ultrasound transducer array and the proximal portion of the flexible elongate member); and that second 
Otherwise, consider another ordinary meaning of the term “toward”/“towards”: at a point/position in the direction of, or in such a position as to be in the direction of. For example, the phrase “the cottage is somewhere up toward the lake” means that cottage is somewhere up at a point/position in the direction of the lake from the point of view of the observer (i.e., the speaker who said the phrase). It is understood that this definition is relative to the observer because if the observer was positioned between the cottage and lake, he/she would not say that the cottage is toward the lake; rather, from his/her point of view, the cottage is actually away from (i.e., not toward) the lake. However, the word “towards” is not used in the claim relative to any particular observer which therefore renders the claim limitation in question indefinite.
MPEP 2173.05(b) recites in part:
II.    REFERENCE TO AN OBJECT THAT IS VARIABLE MAY RENDER A CLAIM INDEFINITE
 
A claim may be rendered indefinite by reference to an object that is variable. See, e.g., Ex parte Miyazaki, 89 USPQ2d 1207 (Bd. Pat. App. & Inter. 2008) (precedential) and Ex parte Brummer, 12 USPQ2d 1653 (Bd. Pat. App. & Inter. 1989). In Miyazaki, the Board held that claims to a large printer were not sufficiently definite because:
 
The language of claim 1 attempts to claim the height of the paper feeding unit in relation to a user of a specific height who is performing operations on the printer.... Claim 1 fails to specify, however, a positional relationship of the user and the printer to each other.

Miyazaki, 89 USPQ2d at 1212. In Brummer, the Board held that a limitation in a claim to a bicycle that recited "said front and rear wheels so spaced as to give a wheelbase that is between 58 percent and 75 percent of the height of the rider that the bicycle was designed for" was indefinite because the relationship of parts was not based on any known standard for sizing a bicycle to a rider, but on a rider of unspecified build. Brummer, 12 USPQ2d at 1655.
 
On the other hand, a claim limitation specifying that a certain part of a pediatric wheelchair be "so dimensioned as to be insertable through the space between the doorframe of an automobile and one of the seats" was held to be definite. Orthokinetics, Inc. v. Safety Travel Chairs, Inc., 806 F.2d 1565, 1 USPQ2d 1081 (Fed. Cir. 1986). The court stated that the phrase "so dimensioned" is as accurate as the subject matter permits, noting that the patent law does not require that all possible lengths corresponding to the spaces in hundreds of different automobiles be listed in the patent, let alone that they be listed in the claims.

Under said another ordinary definition of the word “toward”/“towards” the limitation of “a first ultrasound transducer array disposed towards a proximal portion of the flexible elongate member” would mean that the first ultrasound transducer array is disposed at a point/position in the direction of the proximal portion of the flexible elongate member relative to an observer (or some other arbitrary reference position), but the claim does not specify the observer/reference position, let alone the positional relationship between the observer/reference position and the proximal portion of the flexible elongate member. Further, the limitation of “a second ultrasound transducer array disposed towards the distal portion of the flexible elongate member” would mean that the second ultrasound transducer array is disposed at a point/position in the direction of the distal portion of the flexible elongate member relative to an observer (or some other arbitrary reference position), but the claim does not specify the observer/reference position, let alone the positional relationship between the observer/reference position and the distal portion of the flexible elongate member.

claim 21, there is insufficient antecedent basis for the term “the flexible substrate”. It is unclear what/which flexible substrate this refers to and whether this is even part of the claimed invention.

Regarding claim 22, there is insufficient antecedent basis for the term “the plurality of signal lines” in line 3 of the claim. It is unclear whether this refers to the recitation of “a plurality of signal lines” recited in line 5 of claim 19, or otherwise refers to “a plurality of signal lines” recited in claim 21. Otherwise, it is unclear whether these are the same signal lines, or different signal lines.
In accordance with compact prosecution (see MPEP 2173.06) the limitation in question is being construed as referring to broadly one or the other or both of the aforementioned “a plurality of signal lines”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 19 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Warnking, US 2016/0008636 A1 (hereinafter “Warnking”).
Regarding claim 19, Warnking discloses an intraluminal ultrasound device (see various figures, for example, Figs. 4, 6-8, 10, 11), comprising:
a flexible elongate member (sheath 1, Fig. 4; tubular member 61, Fig. 6; catheter 105, Fig. 8) configured to be positioned within a body lumen of a patient (see for example, Figs. 4 and 8 which illustrate insertion in lumens of the vasculature), the flexible elongate member including a distal portion (the end portion at the inserted end of the sheath/tubular member/catheter) and a longitudinal axis (see annotated Fig. 6 below), and having a plurality of signal lines extending therethrough (control lines 13 and signal wire 210, Figs. 5 and 6);
a first ultrasound transducer array (section 62 of array 64/2, Figs. 5 and 6; imaging transducer section 204 of transducer array 112, Figs. 7-8) disposed towards a proximal portion of the flexible elongate member (see below), the first ultrasound transducer array being circumferentially positioned around the longitudinal axis of the flexible elongate member, wherein the first ultrasound transducer array is configured to obtain ultrasound imaging data of the body lumen (“section 62 is optimized for imaging” ¶ [0059]; e.g., see image displayed in Fig. 3B and 10; “Treatment catheter 105 is advanced under ultrasound image guidance until the antrum of the selected pulmonary vein (PV) is clearly visualized. Treatment catheter is advanced further so that ultrasound transducer array 112 is positioned within the antrum of a selected pulmonary vein (PV) (step 160, FIG. 9). Ultrasound imaging guidance will reduce the need for fluoroscopic imaging and cut down on ionizing radiation.” ¶ [0070]); and
a second ultrasound transducer array (section 68 of array 64/2, Figs. 5 and 6; therapy transducer section 202 of transducer array 112, Figs. 7-8) disposed towards the distal portion of the flexible elongate member, the second ultrasound array being circumferentially positioned around the longitudinal axis of the flexible elongate member, wherein the second ultrasound transducer array is configured “section 68 optimized for therapy” ¶ [0059]; “an active beam segment 114 which will overlap with the antrum of a PV annulus section being treated” ¶ [0066]; “ablation process” ¶ [0070]; ¶ [0078]).

Regarding the limitation(s) of “a first ultrasound transducer array disposed towards a proximal portion of the flexible elongate member […]; and a second ultrasound transducer array disposed towards the distal portion of the flexible elongate member”, the claim has been rejected under §112(b) because the limitation(s) in question is indefinite (see §112(b) rejection above). In accordance with compact prosecution practice (see MPEP 2173.06), the limitation(s) in question is/are being construed for the purposes of applying prior art as meaning that the first ultrasound transducer array is disposed at a point/position in the direction of the proximal portion of the flexible elongate member relative to an observer at any arbitrary reference position, and that the second ultrasound transducer array is disposed at a point/position in the 


As shown above in the annotated figure, the first ultrasound transducer array is disposed at a point/position in the direction of the proximal portion of the flexible elongate member relative to an observer at a reference position. In the annotated figure above, “O1” represents the reference position (i.e., the position of the observer) and the arrow represents the direction of the proximal portion of the flexible elongate member relative to the observer. In other words: From the point of view of an arbitrary observer at position O1, the first ultrasound transducer array is disposed towards the proximal portion of the flexible elongate member.


As shown above in the annotated figure, the second ultrasound transducer array is disposed at a point/position in the direction of the distal portion of the flexible elongate member relative to an observer at a reference position. In the annotated figure above, “O2” represents the reference position (i.e., the position of the observer) and the arrow represents the direction of the distal portion of the flexible elongate member relative to the observer. In other words: From the point of view of an arbitrary observer at position O2, the second ultrasound transducer array is disposed towards the distal portion of the flexible elongate member.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-3, 18, 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Warnking in view of Eberle et al., US 6,049,958 (hereinafter “Eberle”) and Unger et al., US 5,558,092 (hereinafter “Unger”).
Regarding claim 1, Warnking teaches an intraluminal ultrasound device (see various figures, for example, Figs. 4, 6-8, 10, 11), comprising:
a flexible elongate member (sheath 1, Fig. 4; tubular member 61, Fig. 6; catheter 105, Fig. 8) configured to be positioned within a body lumen of a patient (see for example, Figs. 4 and 8 which illustrate insertion in lumens of the vasculature), the flexible elongate member including a longitudinal axis (see annotated Fig. 6 below), the flexible elongate member having a plurality of signal lines extending therethrough (control lines 13 and signal wire 210, Figs. 5 and 6);
a first ultrasound transducer array (section 62 of array 64/2, Figs. 5 and 6; imaging transducer section 204 of transducer array 112, Figs. 7-8) circumferentially positioned around the longitudinal axis of the flexible elongate member (see Fig. 6), “section 62 is optimized for imaging” ¶ [0059]; e.g., see image displayed in Fig. 3B and 10; “Treatment catheter 105 is advanced under ultrasound image guidance until the antrum of the selected pulmonary vein (PV) is clearly visualized. Treatment catheter is advanced further so that ultrasound transducer array 112 is positioned within the antrum of a selected pulmonary vein (PV) (step 160, FIG. 9). Ultrasound imaging guidance will reduce the need for fluoroscopic imaging and cut down on ionizing radiation.” ¶ [0070]); and
a second ultrasound transducer array (section 68 of array 64/2, Figs. 5 and 6; therapy transducer section 202 of transducer array 112, Figs. 7-8) circumferentially positioned around the longitudinal axis of the flexible elongate member (see Fig. 6), wherein the second ultrasound transducer array is configured to apply an ultrasound therapy within the body lumen (“section 68 optimized for therapy” ¶ [0059]; “an active beam segment 114 which will overlap with the antrum of a PV annulus section being treated” ¶ [0066]; “ablation process” ¶ [0070]; ¶ [0078]); and
wherein the first and second ultrasound transducer arrays are each mounted on a respective flexible substrate (80, Fig. 6; ¶ [0059]).

Warnking does not itself explicitly teach that the flexible substrate(s) is/are wrapped around a distal portion of the flexible elongate member. However, Warnking does teach that “[t]he process of forming such cylindrical arrays is well known and described in the prior art, see Eberle U.S. Pat. No. 6,049,958” (¶ [0066]).
Eberle discloses forming cylindrical array (8) mounted on a flexible substrate (2) that is wrapped around a portion (lumen tube 18, Figs. 2-4 of Eberle) of a flexible elongate member (e.g., catheter 78b, Fig. 12; see Fig. 13). Eberle teaches that the lumen tube 18 is “made of a thin radiopaque, conductive material such as Platinum/Iridium. The radiopaque material assists in locating the ultrasound transducer assembly within the body during a medical procedure incorporating the use of the ultrasound transducer assembly. As will be explained further below, the conductive property of the lumen tube 18 offers a means for connecting the transducer ground electrodes to a ground wire included in at least one of the wires connected to the cable pads 10.” (col. 6, lines 59-67)


Further, Warnking does not teach that the first and second ultrasound transducer arrays are both mounted on the same substrate.
Unger teaches a first ultrasound transducer array (12 and/or 14, Figs. 1 and 2) and a second ultrasound transducer array (16, Figs. 1 and 2) that are both mounted on the same substrate (24 or 18, Fig. 2). The teachings of Unger are applicable to Warnking because Unger teaches applying their inventive technique to intracavitary probes (see Figs. 10-13) which are similar to Warnking.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Warnking such that the substrates that the first and second ultrasound transducer arrays are combined into a common substrate (i.e., such that the first and second ultrasound transducer 

Regarding claims 2 and 18, Warnking further teaches a plurality of control logic dies (ICs/multiplexers, 12, Figs. 5 and 6) coupled by a plurality of signal lines (13, Fig. 6) to the first and second ultrasound transducer arrays (see Fig. 6), wherein the control logic dies are further configured to multiplex signals transmitted on the plurality of signal lines to activate selected portions of the first and second ultrasound transducer arrays for generating ultrasonic pulses and for receiving ultrasonic echoes (implied by “In order to keep the sheath wall reasonably thin the number of connections with the ultrasound imaging console has to be minimized. Therefore a multiplexer approach is employed: with two 64:16 multiplexers 12 as shown in FIG. 5, 128 transducer elements of array 2 can be controlled with 2×16 signal lines”).
However, Warnking does not teach that the control logic dies are disposed on the flexible substrate.
Eberle teaches control logic dies (integrated circuit chips 6) disposed on the flexible substrate (flex circuit 2).
It would have been obvious to one having ordinary skill in the art to further modify the modified invention of Warnking such that the control logic dies are disposed on the flexible substrate, as taught by Eberle; and the ordinarily skilled artisan would have been motivated to make this modification in order to simplify assembly by first making the connections between the transducer arrays and the control logic dies (which are 

Regarding claims 3 and 18, Warnking further teaches a plurality of control logic dies (ICs/multiplexers, 12, Figs. 5 and 6) coupled by a plurality of signal lines (13, Fig. 6) to the first and second ultrasound transducer arrays (see Fig. 6), wherein the control logic dies are further configured to activate a part of the first ultrasound transducer array and the second ultrasound transducer array (implied by “In order to keep the sheath wall reasonably thin the number of connections with the ultrasound imaging console has to be minimized. Therefore a multiplexer approach is employed: with two 64:16 multiplexers 12 as shown in FIG. 5, 128 transducer elements of array 2 can be controlled with 2×16 signal lines”).
However, Warnking does not teach that the control logic dies are disposed on the flexible substrate.
Eberle teaches control logic dies (integrated circuit chips 6) disposed on the flexible substrate (flex circuit 2).
It would have been obvious to one having ordinary skill in the art to further modify the modified invention of Warnking such that the control logic dies are disposed on the flexible substrate, as taught by Eberle; and the ordinarily skilled artisan would have been motivated to make this modification in order to simplify assembly by first making the connections between the transducer arrays and the control logic dies (which are 

Regarding claims 21 and 22, Warnking modified in view of the teachings of Eberle and Unger teaches the invention of claim 19. Warnking further teaches a plurality of control logic dies (ICs/multiplexers, 12, Figs. 5 and 6) coupled by a plurality of signal lines (13, Fig. 6) to the first and second ultrasound transducer arrays (see Fig. 6), wherein the control logic dies are further configured to multiplex signals transmitted on the signal lines to activate selected portions of the first and second ultrasound transducer arrays for generating ultrasonic pulses and for receiving ultrasonic echoes (implied by “In order to keep the sheath wall reasonably thin the number of connections with the ultrasound imaging console has to be minimized. Therefore a multiplexer approach is employed: with two 64:16 multiplexers 12 as shown in FIG. 5, 128 transducer elements of array 2 can be controlled with 2.times.16 signal lines”).
However, Warnking does not teach that the control logic dies are disposed on the flexible substrate.
Eberle teaches control logic dies (integrated circuit chips 6) disposed on the flexible substrate (flex circuit 2).
It would have been obvious to one having ordinary skill in the art to further modify the modified invention of Warnking such that the control logic dies are disposed on the flexible substrate, as taught by Eberle; and the ordinarily skilled artisan would have 

Regarding claims 21 and 23, Warnking modified in view of the teachings of Eberle and Unger teaches the invention of claim 19. Warnking further teaches a plurality of control logic dies (ICs/multiplexers, 12, Figs. 5 and 6) coupled by a plurality of signal lines (13, Fig. 6) to the first and second ultrasound transducer arrays (see Fig. 6), wherein the control logic dies are further configured to activate a part of the first ultrasound transducer array and the second ultrasound transducer array (implied by “In order to keep the sheath wall reasonably thin the number of connections with the ultrasound imaging console has to be minimized. Therefore a multiplexer approach is employed: with two 64:16 multiplexers 12 as shown in FIG. 5, 128 transducer elements of array 2 can be controlled with 2.times.16 signal lines”).
However, Warnking does not teach that the control logic dies are disposed on a flexible substrate.
Eberle teaches control logic dies (integrated circuit chips 6) disposed on a flexible substrate (flex circuit 2).
It would have been obvious to one having ordinary skill in the art to further modify the modified invention of Warnking such that the control logic dies are disposed on a 

Regarding claim 24, Warnking teaches a method for treating a target site within a body lumen of a patient using an intraluminal ultrasound device (see various figures, for example, Figs. 4, 6-8, 10, 11), wherein the intraluminal ultrasound device comprises:
a flexible elongate member (sheath 1, Fig. 4; tubular member 61, Fig. 6; catheter 105, Fig. 8) configured to be positioned within the body lumen of the patient, wherein the flexible elongate member comprises a distal portion a longitudinal axis (see annotated Fig. 6 below);
a flexible substrates (80, Fig. 6; ¶ [0059]) circumferentially positioned around the longitudinal axis of the flexible elongate member (see annotated Fig. 6 below);
a first ultrasound transducer array (section 62 of array 64/2, Figs. 5 and 6; imaging transducer section 204 of transducer array 112, Figs. 7-8) and a second transducer array (section 68 of array 64/2, Figs. 5 and 6; therapy transducer section 202 of transducer array 112, Figs. 7-8), which are mounted on the flexible substrates respectively (¶ [0059]) so that the first and second ultrasound transducer arrays are see annotated Fig. 6 below)
the method comprising:
obtaining ultrasound imaging data of the body lumen (160-162, Fig. 9, ¶ [0070]) with the first ultrasound transducer array of the intraluminal ultrasound device (“section 62 is optimized for imaging” ¶ [0059]; e.g., see image displayed in Fig. 3B and 10; “Treatment catheter 105 is advanced under ultrasound image guidance until the antrum of the selected pulmonary vein (PV) is clearly visualized. Treatment catheter is advanced further so that ultrasound transducer array 112 is positioned within the antrum of a selected pulmonary vein (PV) (step 160, FIG. 9). Ultrasound imaging guidance will reduce the need for fluoroscopic imaging and cut down on ionizing radiation.” ¶ [0070]); and
applying ultrasound therapy (ablation process) to the target site within the body lumen with the second ultrasound transducer array (“section 68 optimized for therapy” ¶ [0059]; “an active beam segment 114 which will overlap with the antrum of a PV annulus section being treated” ¶ [0066]; “ablation process” ¶ [0070]; ¶ [0078]).



Warnking does not itself teach that the flexible substrate(s) is/are wrapped around a distal portion of the flexible elongate member. However, Warnking does teach that “[t]he process of forming such cylindrical arrays is well known and described in the prior art, see Eberle U.S. Pat. No. 6,049,958” (¶ [0066]).
Eberle discloses forming cylindrical array (8) mounted on a flexible substrate (2) that is wrapped around a portion (lumen tube 18, Figs. 2-4 of Eberle) of a flexible elongate member (e.g., catheter 78b, Fig. 12; see Fig. 13). Eberle teaches that the lumen tube 18 is “made of a thin radiopaque, conductive material such as Platinum/Iridium. The radiopaque material assists in locating the ultrasound transducer assembly within the body during a medical procedure incorporating the use of the ultrasound transducer assembly. As will be explained further below, the conductive property of the lumen tube 18 offers a means for connecting the transducer ground electrodes to a ground wire included in at least one of the wires connected to the cable pads 10.” (col. 6, lines 59-67)


Further, Warnking does not teach that the first and second ultrasound transducer arrays are both mounted on the same substrate.
Unger teaches a first ultrasound transducer array (12 and/or 14, Figs. 1 and 2) and a second ultrasound transducer array (16, Figs. 1 and 2) that are both mounted on the same substrate (24 or 18, Fig. 2). The teachings of Unger are applicable to Warnking because Unger teaches applying their inventive technique to intracavitary probes (see Figs. 10-13) which are similar to Warnking.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Warnking such that the substrates that the first and second ultrasound transducer arrays are combined into a common substrate (i.e., such that the first and second ultrasound transducer 

Regarding claim 25, Warnking further teaches a plurality of control logic dies (ICs/multiplexers, 12, Figs. 5 and 6) electrically coupled to both the first ultrasound transducer array and the second ultrasound transducer array via a plurality of signal lines (13, Fig. 6).
However Warnking does not teach that the control logic dies are mounted on the flexible substrate.
Eberle teaches control logic dies (integrated circuit chips 6) disposed on the flexible substrate (flex circuit 2).
It would have been obvious to one having ordinary skill in the art to further modify the modified invention of Warnking such that the control logic dies are disposed on the flexible substrate, as taught by Eberle; and the ordinarily skilled artisan would have been motivated to make this modification in order to simplify assembly by first making the connections between the transducer arrays and the control logic dies (which are both disposed on the same flexible substrate) prior to installing on the flexible elongated member (i.e., the distal portion thereof) so that the transducer arrays and control logic dies thereof can be installed together on the distal portion of the flexible elongated member (as opposed to separately installing and then making the signal connections therebetween).

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Warnking in view of Eberle and Unger as applied to claim 1 above, and further in view of Lee et al., US 2007/0073135 A1 (hereinafter “Lee1”).
Regarding claims 7 and 8, Warnking modified by the teachings of Eberle and Unger teaches the invention of claim 1 but does not teach that the first ultrasound transducer array is operable at a first frequency range having a first median, wherein the second ultrasound transducer array is operable at a second frequency range having a second median lower than the first median, and wherein the first frequency range and the second frequency range do not overlap.
Lee1 teaches a first ultrasound transducer array (imaging array 78, Fig. 10)  operable at a first frequency range (88, Fig. 7) having a first median (see annotated figure below); and a second ultrasound transducer array (ablation array 76, Fig. 10) is operable at a second frequency range (86, Fig. 7) having a second median lower than the first median (see annotated figure below), and wherein the first frequency range and the second frequency range do not overlap (see Fig. 7).

Lee1 teaches at ¶ [0069]: “Referring now to FIG. 7, the operating frequencies of the ablation and imaging arrays may be distinct from one another. As shown, the frequency response of the ablation array 86 does not overlap the frequency response of the imaging array 88. As will be described further, this non-overlapping of the frequency responses can be exploited to achieve simultaneous imaging and ablation. However, as shown in FIG. 8, it is contemplated that the frequency responses could overlap. And thus, imaging frames may be interleaved with ablation beams.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the modified invention of Warnking such that the first ultrasound transducer array is operable at a first frequency range having a first median, wherein the second ultrasound transducer array is operable at a second frequency range having a second median lower than the first median, and wherein the first frequency range and the second frequency range do not overlap, as taught by Lee1, in order to achieve simultaneous imaging and therapy (ablation).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Warnking in view of Eberle, Unger, and Lee1 as applied to claim 7 above, and further in view of Shung “Diagnostic Ultrasound: Imaging and Blood Flow Measurements” 2006 (hereinafter “Shung”) and Lee et al., US 2006/0206028 A1 (hereinafter “Lee-2”).
Regarding claim 9, Warnking modified by the teachings of Eberle, Unger, and Lee1 teaches the invention of claim 7 but does not teach that the first frequency range comprises frequencies between 10 MHz and 70 MHz and the second frequency range comprises frequencies between 1 KHz and 20 MHz.
Shung teaches: “Intravascular ultrasound scanners typically are operated in the frequency range from 20 to 60 MHz depending upon the imaging catheter used” (page 157). The ordinarily skilled artisan would have recognized that imaging with such a high frequency allows for a high enough resolution image in order to properly examine for example, blood vessel walls and other small anatomy, etc.
Lee-2 teaches an ablation (via cavitation) ultrasound frequency “should be in the 0.5 MHz (MegaHertz) to 2 MHz range to obtain good ultrasound confinement.” (¶ [0077])
MPEP 2144.05 recites in part:
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range.").

In this case, the claimed ranges (between 10 MHz and 70 MHz and between 1 kHz and 20 MHz for the first and second frequencies respectively) overlap the disclosed ranges in prior art as discussed above.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the modified invention of Warnking such that the first/imaging frequency is between 10 MHz and 70 MHz as claimed because the claimed range overlaps with the disclosed range of 20 to 60 MHz for intravascular ultrasound imaging as taught by Shung; and the ordinarily skilled artisan would have been motivated to make this modification in order to achieve a high 
It would have been further obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the modified invention of Warnking such that the second/ablation frequency is between 1 kHz and 20 MHz as claimed because the claimed range overlaps with the disclosed range of 0.5 MHz to 2 MHz for ultrasound ablation (via cavitation) as taught by Lee-2; and the ordinarily skilled artisan would have been motivated to make this modification in order obtain a good ultrasound confinement.

Claims 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Warnking in view Eberle and Unger as applied to claim 24 above, and further in view of Shina, US 2006/0036167 A1 (hereinafter “Shina”).
Regarding claims 26 and 27, Warnking modified by the teachings of Eberle and Unger teaches the invention of claim 24. Warking further teaches: the intraluminal ultrasound device is in communication with an ultrasound processing system (156, Fig. 10 and 11), the method further comprising:
after obtaining ultrasound imaging data of the body lumen, determining by the ultrasound processing system (via input devices 215 and interface 224 or touchscreen 213, Fig. 11), assessment information (locations of ablation targets) based on the obtained ultrasound imaging data (by marking the ultrasound image: “Treatment catheter 105 is advanced under ultrasound image guidance until the antrum of the selected pulmonary vein (PV) is clearly visualized. Treatment catheter is advanced further so that ultrasound transducer array 112 is positioned within the antrum of a selected pulmonary vein (PV) (step 160, FIG. 9). Ultrasound imaging guidance will reduce the need for fluoroscopic imaging and cut down on ionizing radiation. Once the treatment catheter has been positioned and mechanically stabilized by means of a sensing loop catheter 212 the ablation process can be controlled through the imaging system from the control room (steps 162, FIG. 9). Interactively ablation targets are identified in the image with markers (step 164, 166). The markers are instructions input to the control unit 156 (FIG. 11, or 56, FIG. 5), exemplarily via a touch screen (58, 213) or a keyboard and/or mouse input device (215), that indicate the location of a desired ablation on the organic structures represented in the displayed image.” ¶ [0070]); and
determining a first set of ultrasound parameters (focusing, power and time parameters) for the second ultrasound transducer array based on the determined assessment parameter, wherein the second ultrasound transducer array operates under the first set of ultrasound parameters when applying the ultrasound therapy to the target site with the second ultrasound transducer array (“As discussed hereinafter in detail with reference to FIG. 11, the control system 156 translates these ablation markers into focusing, power and time parameters to control the ablation beam in the desired location and to ablate a lesion of the appropriate depth. During the ablation process the ablation site is monitored via ultrasound in an interlaced mode to allow the user to control the ablation process under essentially real time visualization. Since ablated tissue increases ultrasound reflectivity an intensity change can be observed during ablation. Ablated tissue clearly shows higher reflectivity than non ablated tissue so that the ablation can be terminated when a transmural lesion has been obtained.” ¶ [0070]).
Warnking however does not disclose that assessment information is a diameter of the body lumen and a level of calcification of the target site.
Shina teaches assessment information including a diameter of a body lumen (blood vessel diameter) and a level of calcification of a target site (average calcification count) based on obtained ultrasound imaging data (“Optionally, the combined data is analyzed, for example, to extract various statistical information, such as average vessel inner and outer diameter, average calcification count, area of attachment (absolute and/or ratio to amount of plaque), area of contact of plaque with blood, calcium and/or plaque scoring (which is optionally used for diagnosis and/or suggested treatment) and/or temporal information, such as diameter change as a function of phase.” ¶ [0146]; the combined data includes ultrasound data ¶ [0144]-[0145]). The ordinarily skilled artisan would have recognized that the aforementioned assessment information is diagnostically relevant to the target site and therefore useful for determining/adjusting/defining/controlling a treatment.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the modified invention of Warnking such that the assessment information is a diameter of the body lumen and a level of calcification of the target site, as taught by Shina, in order to incorporate diagnostically relevant information into treatment determination.

Regarding claim 28, Warnking modified by the teachings of Eberle, Unger, and Shina teaches the invention of claim 27. Warnking further teaches: after applying the reflectivity) of the target site based on the obtained ultrasound imaging data; determining a second set of ultrasound parameters (time parameters such as whether to stop or continue) for the second ultrasound transducer array based on the updated assessment information of the target site; and applying the ultrasound therapy to the target site within the body lumen with the second ultrasound transducer array operating under the second set of ultrasound parameters (“As discussed hereinafter in detail with reference to FIG. 11, the control system 156 translates these ablation markers into focusing, power and time parameters to control the ablation beam in the desired location and to ablate a lesion of the appropriate depth. During the ablation process the ablation site is monitored via ultrasound in an interlaced mode to allow the user to control the ablation process under essentially real time visualization. Since ablated tissue increases ultrasound reflectivity an intensity change can be observed during ablation. Ablated tissue clearly shows higher reflectivity than non ablated tissue so that the ablation can be terminated when a transmural lesion has been obtained.” ¶ [0070]; an iterative updating loop/feedback loop is implied from controlling the ablation process under essentially real time visualization as discussed above; i.e., continually updating the control of the ablation in view of the continually updated visualization so that the ablation can be stopped at the very instant when a transmural lesion has been obtained).
However, Warnking does not disclose that the updated assessment information includes a diameter of the body lumen and a level of calcification of the target site.
blood vessel diameter) and a level of calcification of a target site (average calcification count) based on obtained ultrasound imaging data (“Optionally, the combined data is analyzed, for example, to extract various statistical information, such as average vessel inner and outer diameter, average calcification count, area of attachment (absolute and/or ratio to amount of plaque), area of contact of plaque with blood, calcium and/or plaque scoring (which is optionally used for diagnosis and/or suggested treatment) and/or temporal information, such as diameter change as a function of phase.” ¶ [0146]; the combined data includes ultrasound data ¶ [0144]-[0145]). The ordinarily skilled artisan would have recognized that the aforementioned assessment information is diagnostically relevant to the target site and therefore useful for determining/adjusting/defining/controlling a treatment.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of Warnking such that the updated assessment information is a diameter of the body lumen and a level of calcification of the target site, as taught by Shina, in order to incorporate diagnostically relevant information into treatment control.

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Warnking in view of Eberle, Unger, and Shina as applied to claim 28 above, and further in view of Sverdlik et al., US 2012/0265227 A1 (hereinafter “Sverdlik”).
Warnking modified by the teachings of Eberle, Unger, and Shina teaches the invention of claim 28 as discussed above; but does not teach that the first and second 
Sverdlik teaches using imaging feedback to detect if the treatment region is at a target site and that adjustments in position can be made accordingly (¶ [0195]). Sverdlik further teaches how to make said adjustments in position; namely, by adjusting a frequency (¶ [0196]), a pulse amplitude (intensity, ¶ [0197]; i.e., higher intensity means higher amplitude), and/or a pulse length in time (pulse duration, ¶ [0198]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the first and second ultrasound parameters of the modified invention of the Warnking such that they each comprise a frequency, a pulse amplitude, and a pulse length, as taught by Sverdlik, in order to make adjustments in the position of the treatment area to ensure that the treatment area is at the target site.

Response to Arguments
Applicant's arguments filed 11/22/2021 have been fully considered but they are not persuasive.
Applicant argues against the objection to the Specification by way of amendment but this is not found to be persuasive because not all objected issues were addressed (see Specification objection above)
Applicant argues against the §112 rejection by way of amendment but this is not found to be persuasive because not all §112 issues were addressed and the amendment gives rise to new issues (see §112(a) and 112(b) rejections above
Regarding claim 1, Applicant argues: "There is no teaching or motivation to make the flex circuit layer 80 (of Warnking) or the backing layer 26 (of Unger) wrap around the distal portion of a flexible elongate member (as allegedly disclosed in Eberle)."
This is not found to be persuasive. First, there is a teaching to wrap a flex circuit around a distal portion of a flexible elongate member; i.e., Eberle teaches forming a cylindrical array (8) mounted on a flexible substrate (2) that is wrapped about a distal portion (lumen tube 8, Figs. 2-4) of a flexible elongate member (e.g., catheter 78b, Fig. 12; see Fig. 13).
Second, the ordinarily skilled artisan would have been motivated to wrap the flex circuit(s) of Warnking around a distal portion (such as a radiopaque lumen tube) of the flexible elongate member in order to provide a means to assist in locating the ultrasound transducer array(s) within the body during a medical procedure incorporating the use of the ultrasound transducer array(s). Evidence that supports this motivation is found in Eberle which teaches that the lumen tube 18 is "made of a thin radiopaque, conductive material such as Platinum/Iridium. The radiopaque material assists in locating the ultrasound transducer assembly within the body during a medical procedure incorporating the use of the ultrasound transducer assembly. As will be explained further below, the conductive property of the lumen tube 18 offers a means for connecting the transducer ground electrodes to a ground wire included in at least one of the wires connected to the cable pads 10." (col. 6, lines 59-67).
Regarding claim 1, Applicant further argues: "The alleged motivation is to "provide a means to assist in locating the ultrasound transducer array(s) within the body during a medical procedure incorporating the use of the ultrasound transducer array(s)." However, the claims do not mention anything about locating the transducer arrays during a medical procedure."
This is not found to be persuasive. The fact that "the claims do not mention anything about locating the transducer arrays during a medical procedure" is not found to be persuasive. The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious. See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). In other words, the fact that the motivation for making a modification as part of an obviousness rejection (i.e., the advantage cited by the examiner) is not the same as that recognized by the applicant/inventor cannot be the basis for patentability when the differences would otherwise be obvious the basis for patentability when the differences would otherwise be obvious.
Regarding claim 1, Applicant further argues: "The Examiner states that Warnking does teach that "[t]he process of forming such cylindrical arrays is well known and described in the prior art, see Eberle U.S. Pat. No. 6,049,958" (¶ [0066]). However, Eberle is directed to forming cylindrical transducer arrays, not a flexible substrate that is wrapped around a distal portion of a flexible elongate member."
This is not found to be persuasive. Although Eberle is directed to forming cylindrical transducer arrays, Eberle is also directed to a flexible substrate that is wrapped around a distal portion of a flexible elongate member as discussed above in the response to argues and in the rejection(s) itself/themselves.
Regarding claim 24, Applicant argues: "Independent claim 24 recites similar features, and thus these arguments apply for claim 24."
This is not found to be persuasive. Since the Applicant's arguments for claim 1 similarly apply to claim 24, the examiner's response to such arguments similarly apply to claim 24.
Regarding claim 19, Applicant argues: "Independent claim 19 is amended to recite that the first transducer array is disposed at the proximal portion of the flexible elongate member, and the second transducer array is disposed at the distal portion of the flexible elongate member (see, e.g., Fig. 7 of the present application and the corresponding specification portions thereof). None of the references of record appear to disclose these features."
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the first transducer array is disposed at the proximal portion of the flexible elongate member, and the second transducer array is disposed at the distal portion of the flexible elongate member) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Instead, claim 19 recites that “a first ultrasound transducer array disposed towards a proximal portion of the flexible elongate member […]; and a second ultrasound transducer array disposed towards the distal portion of the flexible elongate member”.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN T. SAKAMOTO whose telephone number is (571)272-4958. The examiner can normally be reached Monday - Friday, ~9AM-5PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH M. RAYMOND can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/COLIN T. SAKAMOTO/Examiner, Art Unit 3793